Title: To George Washington from Thomas Macdonald, 19 August 1797
From: Macdonald, Thomas
To: Washington, George



Sir
Philadelphia 19 Augt 1797

It gave me pleasure to be made the bearer of a volume of Reports from the British Board of Agriculture, to be presented to you on the part of the Board, and which was delivered to me for that purpose by Sir John Sinclair, with the enclosed letter—As it was only just finished at the Press when I left London, it was sent me in loose sheets which have been bound up here—Coll Innes who left town on Thursday will have the honor of delivering it.
My Colleague Mr Rich & myself, on arriving here in quality of his Majesties Commissioners under the sixth Article of the Treaty between Great Britain and the United States, had the satisfaction of finding (what indeed we had Anticipated) that we should have to Act with two Gentlemen of the first respectability under your appointment—With the Consciousness of intending well, we therefore encourage the hope that the Board, now Constituted by the Appointment of a man of just and honourable principles as fifth Commissioner, will not only do justice, but do it in a manner which may give satisfaction to both Countries—And if this shall be the result, an obstacle in the way of perfect harmony between them, more pernicious I beleive in its operation than many may have conceived, will be removed for ever.

Our amiable and able Colleague and friend Coll Innes will give you an account of our proceedings—but I am sorry to say that we have not as yet been enabled to make much use of our time—Those who will probably be very impatient after they Come before us, have hitherto delayed to present their claims; and therefore Coll Innes’s absence for some weeks which seems absolutely necessary for his health will not be attended with any inconvenience to our business—we shall however certainly refrain from doing any thing material till his return.
If Mr Rich & I make any excursion in the interval, it will be to have the honor of paying our respects at Mount Vernon—we shall do so, whenever it may happen, with other feelings than those of mere Compliment. With highest Consideration & respect I have the honor to be Sir Your most Obedient humble Servant

Thos Macdonald

